5 F. Supp. 684 (1933)
THE PRESIDENT WILSON.
No. 20739-S.
District Court, N. D. California, S. D.
September 25, 1933.
*685 *686 *687 Sawyer & Cluff, of San Francisco, Cal., for libelants.
Lillick, Olson & Graham, of San Francisco, Cal., for respondents.
ST. SURE, District Judge.
After due consideration of the report of the honorable Ernest E. Williams, United States Commissioner, dated July 11, 1933, and being fully informed in the premises, and good cause appearing therefor, the said report is hereby confirmed, and it is hereby ordered that a decree be entered dismissing the libel herein, with costs to be awarded to the respondent.